Citation Nr: 0010830	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  90-51 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for gouty 
arthritis, left knee, left ankle and left second toe, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for bursitis of 
the left elbow.

3.  Entitlement to an increased evaluation for hiatal hernia, 
currently rating as 10 percent disabling.

4.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of cervical spine.

5.  Entitlement to an increased evaluation for a compression 
deformity of vertebrae T-7 and T-8, currently evaluated as 20 
percent disabling.

6.  Entitlement to an increased evaluation for seborrheic 
dermatitis of the scalp and face, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from July 1953 to May 1961 and 
from June 1961 to September 1973.  

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a November 1989 rating 
decision of the Houston Texas Regional Office (RO) that 
denied the veteran's claim for service connection for 
bursitis of the left wrist, a left kidney cyst, pancreatitis, 
and a liver disorder.  The November 1989 rating decision also 
denied an increased rating for gouty arthritis of multiple 
joints, arthritis of the cervical spine, a compression 
deformity of vertebrae T7-8, seborrheic dermatitis of the 
scalp and face, a hiatal hernia, and left elbow bursitis.  

The Board remanded this case to the RO for further 
development in March 1991 and in February 1994.  In 
subsequent rating decisions, the RO continued and confirmed 
its prior denial of the veteran's claims except that, in the 
April 1996 rating decision, the assigned rating for the 
service connected hiatal hernia was increased from zero 
percent (0%) to 10 percent.

The Board issued a decision on August 27, 1998, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims, (prior to March 1, 1999, the United States 
Court of Veterans Appeals) (hereinafter CAVC).  The parties 
filed a joint motion to remand six issues in the appeal and 
to dismiss the other issues which CAVC granted by Order dated 
March 26, 1999.  CAVC vacated the part of the Board's August 
27, 1998 decision that denied: (1) an increased evaluation 
for gouty arthritis, left knee, left ankle and left second 
toe, currently evaluated as 20 percent disabling; (2) a 
compensable evaluation for bursitis, left elbow; (3) an 
increased evaluation for hiatal hernia, currently rated as 10 
percent disabling; (4) an increased evaluation in excess of 
20 percent for traumatic arthritis of cervical spine; (5) an 
increased evaluation for a compression deformity of vertebrae 
T-7 and T-8, currently evaluated as 20 percent disabling; and 
(6) an increased evaluation for seborrheic dermatitis of the 
scalp and face, currently rated as 10 percent disabling.  The 
appeal as to the remaining issues was dismissed.  The case 
was remanded to the Board for further action.

The Joint Motion for Remand granted by CAVC indicated that 
with regard to the gouty arthritis of left knee, left ankle 
and left second toe, the Board had not addressed the effect 
of the veteran's pain and any functional loss as required by 
38 C.F.R. § 4.40, had not addressed medical evidence from the 
October 1996 examination pertaining to manifestations of the 
veteran's left ankle condition, and had failed to adequately 
discuss the requirements of 38 C.F.R. § 4.45.  DeLuca v. 
Brown, 8 Vet. App. 205 (1995).

Remand was also required pursuant to CAVC's holding in DeLuca 
for traumatic arthritis of the cervical spine and compression 
deformity of vertebrae T-7 and T-8.  Remand was also 
necessary for a more adequate discussion of the severity of 
the veteran's disability of hiatal hernia and entitlement to 
an increased rating due to constant itching of the seborrheic 
dermatitis of scalp and face.  

On remand, the VA examiner must consider the criteria 
discussed in 38 C.F.R. §§ 4.40, 4.45 (1999), and describe the 
appellant's functional loss attributable to his service- 
connected disabilities.  This requires a thorough medical 
examination which fully portrays the functional loss with 
respect to the elements of excursion, strength, speed, 
coordination, and endurance (38 C.F.R. § 4.40) and the 
elements of less or more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse 
(38 C.F.R. § 4.45).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  VA has a duty to assist the appellant in the 
development of facts pertinent to a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  
The Court has held that VA's duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining previous treatment 
records and adequate VA medical examinations if existing 
medical information is insufficient for evaluation purposes.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the veteran has submitted a letter dated January 
17, 2000, to the Board with additional evidence.  The veteran 
points out in the letter that he underwent a left knee 
replacement in May 1998 and the Board did not have this 
information at the time of its decision in August 1998.  The 
veteran submitted medical records concerning the left knee 
surgery.  The veteran did not wish the Board to consider the 
additional argument and evidence without referring it to the 
RO for initial review and preparation of a Supplemental 
Statement of the Case.  As the veteran did not waive his 
rights to consideration by the RO pursuant to 38 C.F.R. 
§ 20.1304(c), this evidence must be referred to the RO for 
initial review and preparation of a Supplemental Statement of 
the Case.  The veteran also requests that the entire claims 
file be returned to the RO for action on the issue of 
traumatic arthritis of the lumbar spine which was granted 
service connection by the Board in the August 1998 decision. 

As noted in the Board's August 1998 decision, the RO denied 
the veteran's claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities in a June 1997 rating decision 
and the veteran submitted a written notice of disagreement.  
The Board also notes that the veteran submitted a written 
notice of disagreement with the RO's September 9, 1996 
decision finding that his claim for entitlement to service 
connection for tooth and gum disease was not well grounded.  
In addition, the Board notes that in August 1997, the veteran 
filed a notice of disagreement with the current 
noncompensable disability ratings for his service-connected 
hearing loss and pes planus.  However, it appears that the 
veteran has not yet been provided with the reasons and bases 
for the denials (to include notice of the relevant law and 
regulations) in a statement of the case (SOC) and given an 
opportunity to respond thereto.  Therefore, the Board finds 
that these issues are not yet ready for appellate review and 
are not properly before it.  

In view of the above, and in an effort to assist the 
appellant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate action 
on the issues of entitlement to a TDIU, 
service connection for tooth and gum 
disease, and compensable ratings for 
hearing loss and pes planus for which the 
veteran has filed notices of 
disagreement.  

2.  The veteran should be provided an 
opportunity to identify or submit any 
additional medical records that are 
potentially probative of the severity or 
nature of his disabilities on appeal.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain all records from the sources 
indicated that have not already been 
acquired.  Any records obtained should be 
associated with the claim file.

3.  The RO should obtain and associate 
with the claims folder all of the 
veteran's current VA medical records, 
including inpatient and outpatient 
treatment.

4.  The RO should schedule the appellant 
for a complete orthopedic examination to 
be conducted by a Board certified 
orthopedic specialist who has not 
previously examined him for compensation 
purposes.  The veteran's claim folder and 
a separate copy of this remand should be 
made available to the examiner and the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests should be conducted, if not 
medically contraindicated, including 
diagnostic radiography such as x-rays, 
myelograms, MRI, and CT scans which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  

With respect to the functioning of the 
appellant's left knee, left elbow, left 
ankle, and left second toe, cervical spine 
disability and compression deformity of 
vertebrae T7and T-8, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment as appropriate.  The 
examiner should provide for each 
disability a complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement or, of pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the appellant's 
pain on the function and movement of the 
joints.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); See 38 C.F.R. § 4.40 (1996) 
(functional loss may be due to pain, 
supported by adequate pathology).  
Specifically, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to the affected 
joint. It should be noted whether flexion 
elicits such manifestations.  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.

Range of motion testing, to include 
active and passive testing, should be 
conducted and reported in detail by the 
examiner.  The examining orthopedist 
should specify the results in actual 
numbers and degrees.

The examiner should also provide an 
opinion as to the relationship between 
the service connected compression 
deformity of vertebrae T7 and T8 and the 
veteran's complaints of constant mid-
thoracic pain as expressed at the October 
1996 VA examination and the X-ray 
evidence of a Schmorl's node in the 
thoracic area.  

As gout is evaluated by analogy to 
rheumatoid arthritis, the examiner should 
specify whether the service connected 
gouty arthritis of the left knee, left 
ankle and left second toe is an active 
process.  If so, all manifestations of 
the process should be identified, to 
include the nature and severity of any 
exacerbations; any resultant symptom 
combinations productive of impairment of 
health; or any resultant weight loss or 
anemia.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1999

5.  The RO should schedule the appellant 
for a VA gastroenterology examination to 
determine the nature and severity of 
service connected hiatal hernia.  All 
necessary tests and studies should be 
accomplished, and the clinical findings 
must be reported in detail.  The 
veteran's claim folder and a separate 
copy of this remand should be made 
available to the examiner and the receipt 
of which should be acknowledged in the 
examination report.  The examiner should 
describe the severity of the veteran's 
symptoms of epigastric distress, to 
include dysphagia, pyrosis, and 
regurgitation, and whether accompanied by 
substernal or arm or shoulder pain.  The 
description of the symptoms should note 
whether they cause persistently recurring 
epigastric distress or are less severe.  
The examiner should also comment on the 
degree of impairment of the veteran's 
health due to the epigastric symptoms.  

6.  The veteran should be afforded a VA 
dermatology examination by an examiner 
who has not previously examined him, if 
possible, to determine the nature and 
severity of the seborrheic dermatitis of 
the scalp and face.  The entire claims 
file and a copy of this Remand must be 
made available to the examiner for review 
prior to the examination and receipt of 
which should be acknowledged in the 
examination report.  Color photographs of 
the involved areas should be taken.  The 
examiner should describe the presence and 
extent of any exfoliation, exudation, 
constant itching, extensive lesions and 
marked disfigurement.  The surface and 
size of areas involved should also be 
described.

7.  The examiners are further requested 
to adequately summarize all of the 
relevant history, including relevant 
treatment, previous diagnoses and x-ray 
findings, as well as all current 
objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  The examinations should be 
conducted and reported in accordance with 
the guidelines set forth in the VA 
Physician's Guide for Disability 
Evaluation Examinations.  As noted above, 
the claims folder must be made available 
to the examiner for review purposes prior 
to the examination, and the complete 
examination reports should be associated 
with the claims folder.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 10 -


